Case 3:20-cv-13967-FLW-LHG Document 14 Filed 01/21/21 Page 1 of 5 PageID: 112


                                                                                                                                  William C. Baton
                                                                                                                          Phone: (973) 286-6722
                                                                                                                            Fax: (973) 286-6822
                                                                                                                              wbaton@saul.com
                                                                                                                                    www.saul.com



                                                                                       January 21, 2021
VIA ECF & FEDEX

The Honorable Freda L. Wolfson, U.S.D.J.
Chief Judge, United States District Court
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

       Re:      Actelion Pharmaceuticals Ltd v. Laurus Labs Limited, et al.
                Civil Action No. 18-13967 (FLW)(LHG)

Dear Chief Judge Wolfson:

       This firm, together with Paul Hastings LLP, represents plaintiff Actelion Pharmaceuticals
Ltd (“Actelion”) in the above-captioned matter.

        We are pleased to inform the Court that Actelion and Defendants Laurus Labs Limited
and PharmaQ, Inc. have reached an amicable resolution of this matter. Accordingly, enclosed
for Your Honor’s consideration is a Consent Judgment, which, subject to Your Honor’s
approval, would dismiss this case with prejudice. If the enclosed Consent Judgment meets with
the Court’s approval, we respectfully request that Your Honor sign it and have it entered on the
docket.

       Thank you for Your Honor’s kind attention to this matter.

                                                                    Respectfully yours,


                                                                    William C. Baton

Enclosure

cc:    Hon. Lois H. Goodman, U.S.M.J. (via ECF)
       All Counsel (via e-mail)




        One Riverfront Plaza, Suite 1520      Newark, NJ 07102-5426           Phone: (973) 286-6700      Fax: (973) 286-6800


  DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                 A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 3:20-cv-13967-FLW-LHG Document 14 Filed 01/21/21 Page 2 of 5 PageID: 113




 Charles M. Lizza                                       Of Counsel:
 William C. Baton
 SAUL EWING ARNSTEIN & LEHR LLP                         Bruce M. Wexler
 One Riverfront Plaza, Suite 1520                       Preston K. Ratliff II
 Newark, NJ 07102                                       PAUL HASTINGS LLP
 (973) 286-6700                                         200 Park Avenue
 clizza@saul.com                                        New York, NY 10166
 wbaton@saul.com                                        (212) 318-6000

 Attorneys for Plaintiff
 Actelion Pharmaceuticals Ltd

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


ACTELION PHARMACEUTICALS LTD,

                      Plaintiff,
                                                    Civil Action No. 20-13967 (FLW)(LHG)
       v.
                                                    (Filed Electronically)
LAURUS LABS LIMITED and
PHARMAQ, INC.,

                       Defendants.


                                     CONSENT JUDGMENT

               Actelion Pharmaceuticals Ltd (hereinafter “Actelion”), Laurus Labs Limited

(hereinafter “Laurus Labs”), and PharmaQ, Inc. (hereinafter “PharmaQ”) (Laurus Labs and

PharmaQ collectively, “Laurus”), parties in the above-captioned action, have resolved this

litigation for good cause and valuable consideration recognized by Actelion and Laurus. Now

the parties, by their respective undersigned attorneys, hereby stipulate and consent to entry of

judgment and an injunction in the action, as follows:

               IT IS this _____ day of ___________, 2021:

               ORDERED, ADJUDGED AND DECREED as follows:
Case 3:20-cv-13967-FLW-LHG Document 14 Filed 01/21/21 Page 3 of 5 PageID: 114




                1.      This District Court has jurisdiction over the subject matter of the above

action and has personal jurisdiction over the parties.

                2.      As used in this Consent Judgment, (i) the term “Laurus Product” shall

mean the drug product sold, offered for sale or distributed pursuant to Abbreviated New Drug

Application No. 211120 (including any supplements or amendments thereto or replacements

thereof) (“Laurus’s ANDA No. 211120”); (ii) the term “Licensed Patent” shall mean United

States Patent Number 7,094,781; and (iii) the term “Affiliate” shall mean any entity or person

that, directly or indirectly through one or more intermediaries, controls, is controlled by, or is

under common control with Laurus; for purposes of this definition, “control” means (a)

ownership, directly or through one or more intermediaries, of (1) more than fifty percent (50%)

of the shares of stock entitled to vote for the election of directors, in the case of a corporation, or

(2) more than fifty percent (50%) of the equity interests in the case of any other type of legal

entity or status as a general partner in any partnership, or (b) any other arrangement whereby an

entity or person has the right to elect a majority of the Board of Directors or equivalent

governing body of a corporation or other entity or the right to direct the management and policies

of a corporation or other entity.

                3.      Laurus admits that the claims of the Licensed Patent are valid and

enforceable, and that the claims of the Licensed Patent would be infringed by the commercial

manufacture, use, sale, offer for sale, or importation of the Laurus Product prior to expiration of

the Licensed Patent.

                4.      Unless otherwise specifically authorized by Actelion, Laurus, including

any of its Affiliates, successors and assigns, is enjoined from infringing the Licensed Patent, on




                                                 -2-
Case 3:20-cv-13967-FLW-LHG Document 14 Filed 01/21/21 Page 4 of 5 PageID: 115




its own part or through any Affiliate, by making, having made, using, selling, offering to sell,

importing or distributing of the Laurus Product.

                5.      Compliance with this Consent Judgment may be enforced by Actelion and

its successors in interest, or assigns, as agreed by the parties.

                6.      This District Court retains jurisdiction to enforce or supervise performance

under this Consent Judgment.

                7.      All claims, counterclaims, affirmative defenses and demands in this action

are hereby dismissed with prejudice and without costs, disbursements or attorneys’ fees to any

party.

                8.      Nothing herein shall prohibit or restrict Laurus from maintaining or filing

Paragraph IV certifications in Laurus’s ANDA No. 211120 under 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) (as amended or supplemented) and nothing herein shall prohibit or

restrict the Food and Drug Administration from reviewing or approving Laurus’s ANDA

No. 211120. Each party acknowledges and agrees that the 30-month stay with respect to the

approval of Laurus’s ANDA No. 211120 under 21 U.S.C. § 355(j)(5)(B)(iii) is hereby

terminated.


                                                        _______________________________
                                                        Chief Judge Freda L. Wolfson, U.S.D.J.




                                                  -3-
Case 3:20-cv-13967-FLW-LHG Document 14 Filed 01/21/21 Page 5 of 5 PageID: 116




We hereby consent to the form and entry of this Order:

 By: s/ William C. Baton                        By: s/ Dennies Varughese
     Charles M. Lizza                               Dennies Varughese, Esq., Pharm.D.,
     William C. Baton                               Nirav N. Desai, Esq.
     SAUL EWING ARNSTEIN & LEHR LLP                 STERNE, KESSLER, GOLDSTEIN & FOX
     One Riverfront Plaza, Suite 1520               P.L.L.C.
     Newark, NJ 07102-5426                          1100 New York Avenue, NW
     (973) 286-6700                                 Washington, DC 20005
     clizza@saul.com
     wbaton@saul.com                                Attorneys for Defendants
                                                    Laurus Labs Limited and PharmaQ, Inc.
      Of Counsel:

      Bruce M. Wexler
      Preston K. Ratliff II
      PAUL HASTINGS LLP
      200 Park Avenue
      New York, NY 10166
      (212) 318-6000

      Attorneys for Plaintiff
      Actelion Pharmaceuticals Ltd




                                             -4-
